Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Contrary to petitioner’s contention, there was no error in extending the hearing due to the unavailability of the Hearing Officer or for the purpose of allowing the Hearing Officer time to review the videotape of the prison disturbance which was done at petitioner’s request. In addition, the hearing was completed prior to the deadline stated in the extension. There is also no evidence in the record to support petitioner’s contention that the outcome of the hearing flowed from any bias on the part of the Hearing Officer. Finally, we find that the *795misbehavior report, coupled with the testimony of the correction officer who authored the report and witnessed the events, provides substantial evidence to support the determination.
Weiss, P. J., Cardona, White, Mahoney and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.